Name: Commission Regulation (EC) No 1485/96 of 26 July 1996 laying down detailed rules for the application of Council Directive 92/109/EEC, as regards customer declarations of specific use relating to certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  executive power and public service;  tariff policy;  marketing;  health
 Date Published: nan

 Avis juridique important|31996R1485Commission Regulation (EC) No 1485/96 of 26 July 1996 laying down detailed rules for the application of Council Directive 92/109/EEC, as regards customer declarations of specific use relating to certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (Text with EEA relevance) Official Journal L 188 , 27/07/1996 P. 0028 - 0031COMMISSION REGULATION (EC) No 1485/96 of 26 July 1996 laying down detailed rules for the application of Council Directive 92/109/EEC, as regards customer declarations of specific use relating to certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/109/EEC of 14 December 1992 on the manufacture and the placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (1), as amended by Commission Directive 93/46/EEC (2), and in particular point 1 (b) of Article 2 thereof,Whereas all transactions leading to the placing on the market of scheduled substances as defined in point (a) of Article 1 (2) of Directive 92/109/EEC must be properly documented; whereas that documentation must furthermore contain a declaration from the customer which shows the specific uses of the substance;Whereas the establishment of provisions on customer declarations will help ensure that, on the occasion of each transaction, the use to be made by the customer of scheduled substances is clearly identified; whereas such identification will contribute to avoiding the diversion of scheduled substances to illicit drugs manufacture;Whereas, to take account of regular transactions between the same supplier and the customer, the possibility for the customer to provide a single declaration covering all transactions involving a category 2 substance over a period of one year maximum should be provided, under certain conditions;Whereas the provisions of this Regulation are in accordance with the opinion of the Committee set up under Article 10 of Council Regulation (EEC) No 3677/90 (3), as last amended by Commission Regulation (EEC) No 3769/92 (4),HAS ADOPTED THIS REGULATION:Article 1 Declaration for individual transactions 1. Any natural or legal person established within the Community who supplies a customer with a scheduled substance in categories 1 or 2 of Annex I to Directive 92/109/EEC and who is obliged to document any individual transaction pursuant to Article 2 of the said Directive, shall, save as provided in Article 2 of this Regulation, obtain from that customer a declaration showing the specific use or uses of the substance with which he has been supplied. A separate declaration shall be required for each scheduled substance.2. The declaration shall contain the information set out in the example given in point 1 of the Annex to this Regulation. In the case of legal persons, the declaration shall be made on headed notepaper.Article 2 Declaration for multiple transactions of a category 2 substance 1. Any natural or legal person established within the Community who regularly supplies a customer with a scheduled substance in category 2 of Annex I to Directive 92/109/EEC and who is obliged to document transactions pursuant to Article 2 of the said Directive may accept, as an alternative to the declaration for individual transactions, a single declaration in respect of a number of transactions over a period of one year maximum provided that the supplier is satisfied the following criteria have been met:- the customer is one to whom he has supplied the substance on at least three occasions in the preceding 12 months,- the supplier has no reason to suppose that the substance will be used for illicit purposes,- the quantities ordered are consistent with usual consumption for that customer.2. The declaration shall contain the information set out in the example given in point 2 of the Annex to this Regulation. In the case of legal persons, the declaration shall be made on headed notepaper.Article 3 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 370, 19. 12. 1992, p. 76.(2) OJ No L 159, 1. 7. 1993, p. 134.(3) OJ No L 357, 20. 12. 1990, p. 1.(4) OJ No L 383, 29. 12. 1992, p. 17.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>